DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Reply under 1.111 to Pre-Interview Communication filed on February 9, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Stephen J. E. Dew, Reg. No. 75,910 on April 30, 2021 through subsequent communications following a telephone interview on February 22, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A cloud scaling system comprising: one or more processing devices; and
a non-transitory computer-readable medium communicatively coupled to the one or more processing devices, wherein the one or more processing devices are configured to execute instructions and thereby perform operations comprising:
accessing, from a cloud computing system, (a) a compute capacity indicating a number of allocated compute instances of [[a]] the cloud computing system and (b) usage metrics indicating pending task requests in a queue of the cloud computing system;
:
 the compute scaling adjustment indicates an adjustment to a number of compute instances of the cloud computing system[[,]]; and
 the machine learning model is trained using reinforcement learning and a reward function that is a function of a number of requests in the queue and [[a]] the number of allocated compute instances[[;]] and comprises one or more of (a) an overage of the number of compute instances relative to a maximum number of compute instances, (b) a number of pending processing requests in the queue, or (c) a weighted sum of the number of compute instances relative to a current load, wherein the current load is a proportion of a current number of compute instances that is used by tasks in the queue; 
computing a reward value by evaluating the reward function; 
providing the reward value to the machine learning model, wherein the machine learning model adjusts one or more internal parameters to maximize a cumulative reward;  and
responsive to determining that the cumulative reward is above a threshold, providing the compute scaling adjustment to the cloud computing system, wherein the cloud computing system adjusts [[a]] the number of allocated compute instances.

Claim 2 (Original): The cloud scaling system of claim 1, wherein the operations further comprise receiving, from a client computing device, a processing request, forwarding the processing request to the cloud computing system, and wherein the accessing further comprises applying the machine learning model to the processing request.

Claim 3 (Original): The cloud scaling system of claim 2, wherein the operations further comprise causing the cloud computing system to remove the processing request from the queue and execute the processing request.

Claim 4 (Original): The cloud scaling system of claim 1, wherein adjusting the number of compute instances comprises allocating one or more hardware devices to the cloud scaling system or removing the one or more hardware devices from the cloud computing system.

Claim 5 (Canceled)
 
Claim 6 (Canceled)

Claim 7 (Currently amended): A method of facilitating learning of a machine learning model, the method comprising:
accessing historical data comprising, for a point in time:
(a)    a compute capacity; and
(b)    usage metrics indicating pending processing requests in a queue and a current utilization of available compute instances;
determining a compute scaling adjustment for a cloud computing model by applying a machine learning model to (a) the compute capacity indicating a number of allocated compute instances and (b) the usage metrics, the compute scaling adjustment indicating an adjustment to a number of compute instances;
modifying the number of compute instances of the cloud computing model according to the compute scaling adjustment;
or (c) a weighted sum of the modified number of compute instances relative to a load, wherein the load is a proportion of a current number of compute instances that is used by tasks in the queue;
providing the reward value to the machine learning model, wherein the machine learning model adjusts one or more internal parameters to maximize a cumulative reward; and
responsive to determining that the cumulative reward is above a threshold, providing the machine learning model to a cloud compute scaling system, wherein the cloud compute scaling system causes the cloud computing system to use the machine learning model to determine an additional compute scaling adjustment and applies the additional compute scaling adjustment to adjust the number of one or more compute instances on a cloud computing system.

Claim 8 (Currently amended): The method of claim 7, wherein the historical data is derived from [[a]] the cloud computing system, the cloud computing system having 

Claim 9 (Currently amended): The method of claim 7, wherein the historical data comprises a new processing request arriving at the point in time and wherein determining the compute scaling adjustment comprises applying the machine learning model to the new processing request, the method further comprising inserting the new processing request into the queue of the cloud computing model.

Claim 10 (Original): The method of claim 7, further comprising:


Claim 11 (Original): The method of claim 7, wherein computing the reward value further comprises normalizing and negating number of processing requests in the queue.

Claim 12 (Original): The method of claim 7, wherein computing the reward value further comprises normalizing and negating the number of compute instances.

Claim 13 (Canceled)

Claim 14 (Currently amended): A non-transitory computer-readable storage medium storing non transitory computer-executable program instructions, wherein when executed by a processing device, the computer-executable program instructions cause the processing device to perform operations comprising:
determining, for a cloud computing system having a number of compute instances, a compute scaling adjustment by applying a machine learning model to (a) a compute capacity indicating a number of allocated compute instances of the cloud computing system and (b) usage metrics indicating pending any processing requests in a queue of the cloud computing system, wherein the compute scaling adjustment indicates an adjustment to the number of compute instances wherein the machine learning model uses reinforcement learning; 

by evaluating a reward function that is a function of a number of requests in the queue and a number of allocated compute instances and comprises one or more of; (a) an overage of the number of compute instances relative to a maximum number of compute instances, (b) a number of pending processing requests in the queue, or (c) a weighted sum of the number of compute instances relative to a current load, wherein the current load is a proportion of a current number of compute instances that is used by tasks in the queue; and 
adjusting an internal parameter of the machine learning model based on the reward value; and
responsive to determining that the reward value is above a threshold for the compute scaling adjustment, providing the compute scaling adjustment to the cloud computing system, wherein the cloud computing system allocates or deallocates or more compute instances.

Claim 15 (Currently amended): The non-transitory computer-readable storage medium of claim 14, wherein the operations further comprise:
receiving, from a client computing device, a processing request; and forwarding the processing request to the cloud computing system, wherein the cloud computing system inserts the processing request into [[a]] the  queue.

Claim 16 (Currently amended): The non-transitory computer-readable storage medium of claim [[14]] 15, wherein the operations further comprise causing the cloud computing system to remove the processing request from the queue and execute the processing request.

Claim 17 (Currently amended): The non-transitory computer-readable storage medium of claim 14, wherein computing the 

Claim 18 (Currently amended): The non-transitory computer-readable storage medium of claim 14, wherein computing the 

Claim 19 (Currently amended): The non-transitory computer-readable storage medium of claim 14, wherein computing the 

Claim 20 (Canceled)

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for adjusting a compute capacity of a cloud computing system by applying a machine learning model to the compute 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Li et al. (U.S. 10,402,733 B1; herein referred to as Li) in view of Tesauro et al. (U.S. 2007/0203871 A1; herein referred to as Tesauro) in further view of Wein (U.S. 9,141,435 B2; herein referred to a Wein) does not teach a system, method, and article of manufacture for adjusting a compute capacity of a cloud computing system using a compute scaling adjustment that is determined by applying a machine learning model to the compute capacity of the cloud computing system and to usage metrics indicating pending task requests in a queue of the cloud computing system, so that the compute scaling adjustment indicates an adjustment to a number of compute instances of the cloud computing system, and  the machine learning model is trained using reinforcement learning and a reward function that is a function of a number of requests in the queue and the number of allocated compute instances and comprises one or more of (a) an overage of the number of compute instances relative to a maximum number of compute instances, (b) a number of pending processing requests in the queue, or (c) 
Li is directed to methods and systems for workload prediction in computing environments as to properly manage and allocate resources for future demand in order to maintain quality of service performance levels for the computing environment.  Li teaches some of the elements of the claimed invention: (accessing, (e.g. input workload data) from a cloud computing system (see Col 3: Lines 28 – 40) , (a) a compute capacity indicating a number of allocated compute instances of a cloud computing system (see Col 3: Lines 41 – 46) and (b) usage metrics indicating pending task requests in a queue (e.g. current user request number) of the cloud computing system (see Col 3: Lines 46 – 55); determining, for the cloud computing system, a compute scaling adjustment (e.g. prediction model) (Col 4: Lines 41 – 45) to (a) the compute capacity of the cloud computing system (see Col 5: Lines 20 – 24) , wherein the compute scaling adjustment indicates an adjustment to a number of compute instances of the cloud computing system (see Col 6: Lines 41-48); providing the compute scaling adjustment to the cloud computing system, wherein the cloud computing system adjusts a number of allocated compute instances (see Col 7: Lines 17 – 25).  However Li does not teach all of the elements and limitations of the claimed invention.
Tesauro is directed to methods and systems for reward-based learning of improved systems management policies for computer infrastructures.  In combination with Li, Tesauro teaches some of the elements of the claimed invention: (the machine learning model is trained using reinforcement learning and a reward function (see ¶ [0024]) that is a function of a number of requests in the queue  (see ¶ [0035]) and a number of allocated compute instances (e.g. allocated resources) (see ¶ [0032], ¶ [0034])).  However, the combination of Li and Tesauro does not teach all of the elements and limitations of the claimed invention.
Wein is directed to methods and systems for providing workload management in distributed database management systems  In combination with Li and Tesauro, Wein teaches some of the elements of the claimed invention: (the current load is a proportion of a current number of compute instances that is used by tasks in the queue (Col 27: Lines 35 – 56).  However the combination of Li, Tesauro, and Wein does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art, separately or in combination, does not teach an ordered algorithm that uses a combination of reinforcement learning and reward evaluation that is a function of a number of requests in the queue and a number of allocated compute instances, to train the machine learning model to make independent adjustments to one or more internal parameters based on the reward value that was computed from the reward evaluation, so that a second iteration of the learning process generates a cumulative or second reward value used for determining a best compute scaling adjustment which when provided to the cloud computing system adjusts the number of allocated compute instances to an optimal performance level for the cloud computing system.  Further, the reward function comprises (a) an overage of the number of compute instances relative to a maximum number of compute instances, (b) a number of pending processing requests in the queue, or (c) a weighted sum of the number of compute instances relative to a current load, wherein the current load is a proportion of a current number of compute instances that is used by tasks in the queue.  The claimed invention recognizes the learning is complete and provides the compute scaling adjustment to the cloud computing system, wherein the cloud computing system allocates or deallocates or more compute instances.  Specifically, the claimed invention’s algorithm for the reward function’s evaluation of using compute instances and the pending processing requests in the queue provide a reward value (a) an overage of the number of compute instances relative to a maximum number of compute instances, (b) a number of pending processing requests in the queue, or (c) a weighted sum of the number of compute instances relative to a current load, wherein the current load is a proportion of a current number of compute instances that is used by tasks in the queue; computing a reward value by evaluating the reward function; providing the reward value to the machine learning model, wherein the machine learning model adjusts one or more internal parameters to maximize a cumulative reward) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 4 – 6:   ¶ ¶ [0020 -0023], Fig. 1, pages 9 – 11, ¶ ¶ [0039 -0049], Fig. 3) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 4, 7 – 12, and 14 – 19 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444